          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

GREGORY M. WILSON
ADC #162142                                               PLAINTIFF

v.                      No. 2:18-cv-8-DPM

JONNIE JONES, Administrator, St. Francis
County Jail; MARTY WATLINGTON, Jailer,
St. Francis County Jail; and OTIS SMITH,
Jailer, St. Francis County Jail                     DEFENDANTS

                           JUDGMENT
     Wilson's complaint is dismissed without prejudice.



                               D~Jr.
                               United States District Judge
